In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                            No. 14-585
                                       Filed: May 15, 2015

*************************                           UNPUBLISHED
DEBORAH N. COOPER,                         *
                                           *       Special Master Hamilton-Fieldman
                     Petitioner,           *
v.                                         *       Attorneys’ Fees and Costs; Reasonable
                                           *       Amount Requested to which Respondent
SECRETARY OF HEALTH                        *       Does Not Object.
AND HUMAN SERVICES,                        *
                                           *
                     Respondent.           *
*************************
Nancy R. Meyers, Ward Black Law, Greensboro, NC, for Petitioner.
Claudia Gangi, United States Department of Justice, Washington, DC, for Respondent.

                                               DECISION 1

        On July 10, 2014, Deborah Cooper (“Petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged
that the administration of an influenza (“flu”) vaccine on September 26, 2012 caused her to
suffer from acute disseminated encephalomyelitis (“ADEM”). On April 10, 2015, the
undersigned issued a decision awarding compensation to Petitioner.

        On May 15, 2015, Respondent filed a Stipulation of Facts Concerning Final Attorneys’
Fees and Costs. Pursuant to their Stipulation, the parties have agreed to an award of $19,222.35
in attorneys’ fees and costs. In accordance with General Order Number 9, Petitioner’s counsel
represents that Petitioner did not personally incur any costs in pursuit of her claim.

        The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to
42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amounts seem reasonable and
appropriate. Accordingly, the undersigned hereby awards the amount of $19,222.35, in the


1
 The undersigned intends to post this unpublished decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107 347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each
party has 14 days within which to file a motion for redaction “of any information furnished by that party
(1) that is trade secret or commercial or financial information and is privileged or confidential, or (2) that
are medical files and similar files the disclosure of which would constitute a clearly unwarranted invasion
of privacy.” In the absence of such motion, the entire decision will be available to the public. Id.


                                                      1
form of a check made payable jointly to Petitioner and Petitioner’s counsel, Nancy Meyers,
of the law form of Ward Black Law.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 2

        IT IS SO ORDERED.

                                                                  /s/ Lisa D. Hamilton-Fieldman
                                                                  Lisa D. Hamilton-Fieldman
                                                                  Special Master




        2
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                     2